873 So.2d 442 (2004)
Qinard L. COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3601.
District Court of Appeal of Florida, Fifth District.
April 27, 2004.
*443 James B. Gibson, Public Defender, and Allison Havens Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Timothy D. Wilson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Causey, 503 So.2d 321 (Fla.1987).
SHARP, W., PETERSON and GRIFFIN, JJ., concur.